Citation Nr: 0604145	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  02-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION


The veteran served on active duty from March 1963 to April 
1967.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).
Procedural history

The veteran was granted service connection for hypertension 
in an August 1967 rating decision.

In July 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his hypertension. The veteran also claimed entitlement to 
service connection for a psychiatric disorder, depression, 
claimed as secondary to his service-connected hypertension. 
In a November 2001 rating decision, the RO denied the claims. 
The veteran disagreed with the November 2001 rating decision, 
and the appeal was perfected with the timely submission of 
his substantive appeal (VA Form 9) in May 2002.

In November 2003, the Board remanded the case for further 
evidentiary development. After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denials and returned 
the veteran's VA claims folder to the Board.

In a June 2005 decision, the Board denied the claim of 
entitlement to an increased disability rating for 
hypertension, and remanded the issue of entitlement to 
service connection for depression for additional evidentiary 
development.  After such development was completed, the VA 
Appeals Management Center issued a SSOC in November 2005 
which continued to deny the claim.  The case is once again 
before the Board.  

In a January 2006 informal hearing presentation, the 
veteran's accredited representative raised the issues of the 
veteran's entitlement to service connection for diabetes 
mellitus and for a skin disorder.  Those issues are not now 
within the Board's jurisdiction, and they are referred to the 
RO for appropriate action.




FINDINGS OF FACT

1.  The veteran has been diagnosed as having depression. 

2.  Service connection has been granted for hypertension.

3.  The competent medical evidence of record does not 
indicate or suggest any nexus between the veteran depression 
and his service-connected hypertension.


CONCLUSION OF LAW

Depression was not proximately due to or caused by the 
veteran's service-connected hypertension.  38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
depression, which he contends is secondary to his service-
connected hypertension. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims  (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005). The Board observes that the veteran was 
notified by the November 2001 rating decision, by the April 
2002 statement of the case (SOC), and by September 2002, 
March 2005 and November 2005 SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claim, to include the matter of medical 
nexus.  The Board's two remands, referred to in the 
Introduction, served to further inform the veteran as to what 
was required to establish his claim.

More significantly, several letters were sent to the veteran 
in March 2003, January 2004, and in March 2004, with a copies 
to his representative, which were specifically intended to 
address the requirements of the VCAA. Those letters explained 
in detail the elements that must be established in order to 
grant service connection. The letters enumerated the evidence 
already received, and they provided a description of the 
evidence still needed to establish those elements.
  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  All three 
letters informed the veteran of the evidence that the RO was 
responsible to obtain.  For example, the January 2004 letter 
informed the veteran that the RO would get such things as 
"[r]elevant records from any Federal agency. This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration. On your behalf, 
VA will make reasonable efforts to get the following 
evidence: Relevant records not held by a Federal agency. This 
may include records from the State or local governments, 
private doctors and hospitals, or current or former 
employers."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  All three letters informed the veteran 
of the evidence he was responsible to provide. For example, 
the January 2004 letter told the veteran to "give us enough 
information about your records so that we can request them 
from the person or agency that has them."  More specifically, 
he was asked to "[p]lease provide names, addresses and dates 
of treatment for all health care providers, inpatient and 
outpatient, VA and non-VA, who have treated you for 
hypertension, a heart abnormality or depression since July 
2000.  Please complete, sign and return the enclosed VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information, for each health care provider so that we can 
obtain treatment information. You may want to obtain and send 
us the information yourself." 
The March 2004 letter also asked the veteran to "[s]end us 
recent (preferably within the past twelve months) medical 
records."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The March 2004 letter specifically 
requested that "[i]f there is any other evidence or 
information that you think will support your appeal, please 
let us know. If the evidence is in your possession, please 
send it to us."

The Board finds that the March 2003, January 2004 and March 
2004 letters properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claims, and properly indicated 
which portion of that information and evidence is to be 
provided by the veteran and which portion the Secretary would 
attempt to obtain on behalf of the veteran. The Board notes 
that, even though the letters requested a response within 30 
days, they also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO. While that was 
not done in this case (the initial VCAA letter in March 2003 
coming after the initial adjudication in November 2001), the 
Board does not believe that the veteran has been prejudiced 
by such failure in timing.  Following receipt of each letter, 
the veteran was afforded ample opportunity to respond and to 
submit or identify evidence pertinent to his claim.  His 
claim was subsequently adjudicated, most recently in the 
November 2005 SSOC. 

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103  (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  No such 
prejudice has been pled by or on behalf of the veteran.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  Such is the case here.

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim. 
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The veteran has been provided with a VA mental disorders 
examination in October 2004, as requested by the Board in its 
November 2003 remand.  See the Board's remand, page 4.  
However, as was discussed in the Board's June 2005 remand, 
the veteran's VA claims folder was not made available to the 
examiner.  For that reason, the claim was again remanded.  A 
VA medical opinion, which was based on a review of the claims 
folder by the reviewing physician, was added to the record in 
July 2005.  This, any previous deficiencies have been 
rectified.

[The Board observes in passing that the July 2005 reviewed 
stated that "Claims folder was removed."  It is clear in 
light of the Board's June 2005 remand that this was a 
transcription error, and that the meaning was "VA claims 
folder was reviewed."]

There is no indication that there exists any evidence with a 
bearing on this case that has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony. He indicated in his VA Form 9 that he did 
not want a BVA hearing, and he never requested a hearing 
before the RO. The veteran's representative has submitted 
written argument in his behalf.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2003); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the veteran has 
not contended that his depression is directly related to his 
military service, and the medical and other evidence of 
record does not so suggest.  The Board's analysis will 
therefore be directed exclusively to his secondary service 
connection claim.

As has been indicated above, in order for service connection 
to be granted on a secondary basis, three elements must be 
present: (1) the claimed disability; 
(2) a service-connected disability; and (3) competent medical 
evidence indicating that a nexus exists between (1) and (2).

With respect to element (1), depression was diagnosed in 
August 2001; an anxiety disorder was diagnosed in October 
2004.  As for element (2), service connection has been 
granted for hypertension.  The outcome of this case thus 
hinges upon element (3), medical nexus.

As has been described above, the Board remanded this case 
twice.  The first remand, in November 2003, was for the 
purpose of scheduling the examination to determine whether he 
had a psychiatric disability and if so whether it was related 
to his service-connected hypertension.  The examination was 
accomplished in October 2004; the examiner diagnosed an 
anxiety disorder, which he stated was "unrelated to the 
veteran's service-connected hypertension."  Because the 
claims folder was not available to the examiner, the Board 
again remanded this issue in June 2005.  In July 2005, the 
same examiner, after review of the claims folder, reached the 
same opinion.

There is no competent medical evidence to the contrary.  As 
has been discussed in detail in the VCAA section above, the 
veteran was accorded ample notice and opportunity to obtain 
and submit such evidence.  He did not do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

To the extent that the veteran himself believes that his 
depression is due to his service-connected hypertension, it 
is well established that as a lay person without medical 
training he is not competent to provide opinions on medical 
matters such as the etiology of diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1).  His statements are not, therefore, probative 
of a nexus between his claimed disability and his service-
connected condition. See also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for depression on 
a secondary basis. The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for depression, claimed as 
secondary to service-connected hypertension, is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


